Name: Commission Regulation (EEC) No 1187/83 of 18 May 1983 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 83 Official Journal of the European Communities No L 129/25 COMMISSION REGULATION (EEC) No 1187/83 of 18 May 1983 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. application of the classification criteria to certain varie ­ ties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1 445/76 (3), as last amended by Regulation (EEC) No 21 80/82 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment to Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certi ­ fied seed of other varieties has appeared on the market and will be marketed for the first time during the 1983/84 marketing year ; whereas, furthermore, the HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 382, 31 . 12 . 1981 , p . 37 . 0 OJ No L 161 , 23 . 6 . 1976, p. 10 . (4) OJ No L 231 , 6 . 8 . 1982, p. 11 . No L 129/26 Official Journal of the European Communities 19 . 5 . 83 ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S. 23 50 . Lucretia 2 . Aberystwyth 101 51 . Magella 3 . Albi 52. Magister 4 . Angela 53 . Majestic 5 . Animo 54. Mandola 6 . Arno 55. Manhattan 7. Barbados 56 . Maprima 8 . Barcelona 57. Mascot 9 . Barcentra (T) 58 . Meltra RvP (T) 10 . Bardetta 59 . Midas 1 1 . Barenza 60. Mirvan 12 . Barlenna 61 . Modus (T) 13 . Barry 62. Mombassa 14 . Belfort (T) 63 . Moretti 15. Bellatrix 64. Pablo 16 . Borvi 65 . Parcour 17 . Butterfly 66. Patora 18 . Capper 67. Pelo 19 . Caprice 68 . Perma 20 . Cirdan 69 . Perray 21 . Citadel (T) 70 . Pippin 22. Combi 71 . Player 23 . Compas 72. Pleno 24. Condesa (T) 73 . Preference 25 . Contender 74. Rathlin 26. Donata 75. Romney 27. Doublet 76 . Runner 28 . Elka 77. Saione 29 . Elrond 78 . Score/Fairway 30 . Endura 79 . Semperweide 31 . Ensporta 80. Servo 32. Fingal 81 . Silian 33 . Goal 82. Sisu 34. Grandstand 83 . Sommora 35. Honneur 84. Spirit 36 . Hornet 85. Splendor 37. Hunter 86. Sportiva 38 . Idole 87. Springfield 39 . Karin 88 . Sprinter 40 . Kent Indigenous 89 . Sturdy 41 . Kerdion 90 . Talbot 42 . Kosta 91 . Trani 43 . Lamora (Mommersteeg's Weidauer) 92. Tresor 44. Lihersa 93 . Trimmer 45 . Lilope 94. Variant 46 . Limage 95 . Vigor (Melle) 47. Lisuna 96. Vignet 48 . Loretta 97 . Wendy 49 . Lorina ANNEX II Varieties of low persistence , medium late , medium early or early 1 . Atempo (T) 2 . Gazon 3 . Printo 4. Verna Pajbjerg 5 . Viris (Weiris)